PRETRIAL ORDER NO. 34
GEORGE C. PRATT, District Judge.
By motion returnable April 21, 1982 defendant Uniroyal Merchandising Co., Inc. (UMC) moves for summary judgment dismissing all claims against it. An officer of UMC states under oath that UMC has never designed, manufactured, or sold Agent Orange or any phenoxy herbicide for use in southeast Asia during the relevant period.
The court, in pretrial order # 33, granted motions based on similar representations by defendants Ansul, Hooker, and Occidental on condition that defendants consent to renewal of the actions pending against them and a waiver of the statute of limitations if additional evidence should surface during discovery. UMC has filed a stipulation to this effect, and no one opposes the instant application.
Under these conditions, UMC’s motion for summary judgment is granted.
SO ORDERED.